UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                           X

MARIOS PANAYIOTOU,
                                     Plaintiff,
                                                               MEMORANDUM DECISION
                        -against-                              AND ORDER

N.Y.C. DEPARTMENT OF EDUCATION,                                18-CV-06522(AMD)(SMG)

                                      Defendant.
                                                           X
ANN M.DONNELLY,District Judge:

        On November 15, 2018,the pro se plaintiff, Marios Panayiotou, brought this action

alleging employment discrimination, hostile work environment, and retaliation against his former

employer, the New York City Department of Education. (ECF No. 1.) On December 17, 2018,

the DOE moved to dismiss the complaint under Fed. R. Civ. P. 12(b)(6)for failure to state a

claim. (ECF No. 7.) For the reasons that follow,the DOE's motion to dismiss is granted in part

and denied in part.

                                            BACKGROUND

1.      Factual Allegations'

        The plaintiff is a 54-year-old man of Greek-Cypriot national origin. (ECF No. 1 at 12.)

He started working for the DOE in early 2000 as a substitute teacher.^ {Id. at 9, 12.) In January



^ All facts are taken from the complaint and its attachments. (ECF No. 1.) For purposes ofthis motion, I
accept as true the factual allegations in the complaint and draw all reasonable inferences in the plaintiffs
favor. See Town ofBabylon v. Fed. Hous. Fin. Agency,699 F.3d 221,227(2d Cir. 2012). In his
complaint, the plaintiff refers to and relies on various documents, including his New York State Division
of Human Rights submissions. Accordingly, I consider them in deciding this motion. See generally
Williams v. Time Warner Inc., 440 F. App'x 7(2d Cir. 2011)(discussing courts' reliance on documents
referred to and thus incorporated into a complaint when deciding a motion to dismiss).
^ It is not clear when the plaintiff began working with the DOE. In a cover letter to his complaint, he
claims that he began working as a substitute teacher in 1999. (ECF No. 1 at 9.) However, the
Restatement of Facts attached to his complaint states that he began working for the DOE in February
2000. (ECFNo. Iatl2.)

                                                     1
of2012, he was hired as a full-time math and science teacher at P.S./I.S. 384, a public junior

high school in Brooklyn. {Id. at 12.)

        He began his new position with a standard three-year probationary period during which

the plaintiff alleges that he "demonstrated effective teaching techniques" and received the

highest possible evaluations each year. {Id. at 12-13.) He expected to receive tenure based on

his performance. {Id. at 13.)

        According to the plaintiff, his employment experience began to sour in the 2014-2015

school year, and specifically in the months preceding his tenure review. {Id.) In October of

2014, school principal Phyllis Raulli directed the plaintiffto sign a one-year extension of his

probationary term or risk termination. {Id.) The plaintiff signed the extension. {Id.) After that,

the assistant principal started giving the plaintiff poor evaluations. {Id.) The plaintiff complains

that he went from receiving mostly "effective" ratings to receiving "developing" ratings in

multiple areas. {Id.)

       The plaintiff also alleges that the school principal and assistant principal began

commenting on his ethnicity and age. The assistant principal told the plaintiff that his "cultural

background" would cause problems, and that "he would be better offteaching in Greece." {Id.)

The principal told the plaintiff to "speak clearly" to students- which the plaintiff says was a

reference to his accent. {Id.) When two teachers in their 20s and 30s were granted tenure, the

assistant principal told the plaintiff that the "administration preferred younger teachers[.]" {Id.)

       The plaintiff alleges that the principal and assistant principal continued to harass him into

the next school year, 2015-2016. {Id. at 13-14.) The assistant principal "frequently told" the

plaintiff"that 'the cultural differences [were] not on [his] side.'" {Id. at 14.) The principal
repeatedly told the plaintiff that he should find another job, and complained to other members of

the administration about him. {Id.)

        When the plaintiff became eligible for tenure in January of 2016, he and a union

representative met with the principal, Ms, Raulli. {Id. at 14.) She directed the plaintiffto sign a

second year-long probationary extension or risk termination. {Id.) When the union

representative insisted that the plaintiff had a right to consult lawyers before signing the

extension, the principal began shouting and threatened to fire the plaintiff; he signed the

extension only because he was fearful that he would be fired. {Id.)

        At the beginning ofthe 2016-2017 school year, the plaintiff complains that he was

continuously denied a laptop, chart paper, and calculators. {Id.) He believes that the denials

were "intended to negatively impact [his] classroom environment." {Id.) During a teaching

development meeting, the principal and assistant principal gave the plaintiff no meaningful

feedback about his teaching and told the plaintiff to leave the school. {Id.) He alleges that he

received more frequent and increasingly negative teaching evaluations. {Id. at 16.)

        The plaintiff complained to a union representative about the lack offeedback and

continuous workplace harassment. {Id.) He alleges that he specifically advised the union

representative that the harassment was based on his age and national origin. {Id.)

        When the principal learned ofthe plaintiffs complaints, she allegedly berated the

plaintiff, threatening "to start writing things,too!" {Id.) Within days, the principal issued a letter

stating that the plaintiff"may be discontinued." {Id.) By the end ofthe month,the principal

issued a termination letter. {Id. at 17.)
        The plaintiff appealed his termination to no avail. {Id.) He since has been unable to

secure a new teaching position with the DOE despite a nomination from a different school

administrator. {Id.)

II.     Procedural History

        The plaintifffiled a complaint with the New York State Division of Human Rights on

November 1, 2017. {Id. at 30.) He alleged discrimination and retaliation based on his national

origin and age. {Id.) After an investigation, the Division of Human Rights denied the plaintiffs

complaint. {Id.) The plaintiff received a right to sue from the Equal Employment Opportunity

Commission on August 17,2018. {Id. at 8.)

                                   STANDARD OF REVIEW


        To survive a motion to dismiss, a complaint must plead "enough facts to state a claim to

reliefthat is plausible on its face." Bell Atlantic Corp. v. Twombly,550 U.S. 544,570(2007). A

claim is facially plausible "when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v.

IqbaU 556 U.S. 662,678(2009). Pleadings must be construed in the light most favorable to the

plaintiff. Hayden v. Paterson^ 594 F.3d 150, 160(2d Cir. 2010). At the motion to dismiss stage,

the court "is generally limited to the facts as presented within the four comers ofthe complaint,

to documents attached to the complaint, or to documents incorporated within the complaint by

reference." Williams,440 F. App'x at 9(quoting Taylor v. Vt. Dep 7 ofEduc., 313 F.3d 768,776

(2d Cir. 2002)).

       Discrimination complaints are subject to a "lowered standard of review" at the motion to

dismiss stage. Ingrassia v. Health & Hosp. Corp., 130 F. Supp. 3d 709,719(E.D.N.Y. 2015). A

plaintiff need not plead each element ofa primafacie case to withstand a motion to dismiss.
 Vega V. Hempstead Union School Dist., 801 F.3d 72,84(2d Cir. 2015). However,a complaint

must still provide "a short and plain statement ofthe claim that shows that plaintiffs are entitled

to relief and that gives the defendants fair notice of[the] plaintiffs' claims ... and the grounds

upon which those claims rest." Kassner v. 2ndAve. Delicatessen Inc., 496 F.3d 229,238(2d

Cir. 2007).

        Allegations in a pro se complaint are held to "less stringent standards than formal

pleadings drafted by lawyers." Haines v. Kerner,404 U.S. 519,520(1972). The court must

read a pro se complaint liberally and interpret it to raise the strongest arguments it suggests,

especially when it alleges civil rights violations. See Erickson v. Pardus, 551 U.S. 89,94(2007);

Sealed PlaintiffV. Sealed Defendant #7, 537 F.3d 185, 191-93(2d Cir. 2008); Weixelv. Bd. of

Educ. ofCity ofNew York, 287 F.3d 138,146(2d Cir. 2002)(citing Weinstein v. Albright, 261

F.3dl27,132(2d Cir. 2001)).


                                             DISCUSSION

        The Court liberally construes the complaint as asserting discrimination, hostile work

environment, and retaliation claims based on the plaintiffs national origin and age^ under Title

VII of the Civil Rights Act of 1964,42 U.S.C. §§ 2000e-2000e-17 (Title VII), and the Age

Discrimination in Employment Act of 1967(ADEA).




^ The plaintiff also checked the box for racial discrimination in his complaint. (ECF No. 1 at 5.)
However,there are no allegations suggesting that the defendant discriminated against the plaintiff based
on his race. Accordingly, all ofthe plaintiffs race discrimination claims are dismissed. See Ninying v.
Fire Dep V ofthe City ofN.Y., No. 17-cv-688(LDH),2011 WL 4570784, at *2(E.D.N.Y. Oct. 11,2017)
(finding that checking a box on a form complaint, without providing additional factual allegations, is
insufficient to state a claim of discrimination).
1.      Discrimination Claims


        The plaintiff has not plausibly alleged discrimination based on his age or national origin.

Title VII makes it unlawful for an employer to "discriminate against any individual with respect

to his compensation, terms, conditions, or privileges of employment" because ofthe individual's

"race, color, religion, sex, or national origin." 42 U.S.C. § 2000e-2{a)(l). Under the ADEA,it is

unlawful for an employer to "discriminate against any individual... because ofsuch

individual's age." 29 U.S.C. § 623(a)(1).

        At the pleading stage, the plmntiff must allege facts that plausibly suggest that(1)his

employer took an adverse action(2)because of his age or national origin. See Vega,801 F.3d at

85-86; Boonmalert v. City ofNew York, 721 F. App'x 29, 32; Chowdhury v. Sadovnik, No. 17-

cv-2613,2017 WL 4083157, at *3-4(E.D.N.Y. Sept. 14, 2017). Title Vll requires that the

complaint provide "at least minimal support" that the adverse employment action "was

motivated by discriminatory intent." Littlejohn v. City ofN.Y,795 F.3d 297, 311 (2d Cir. 2015).

In contrast, the ADEA requires that age be a "but for" cause ofthe employer's adverse action,

and not merely a "motivating factor." Vega, 801 F.3d at 85-86.

        The plaintiff plausibly alleged that his employer took an adverse employment action: the

plaintiff was terminated in Janueiry 2017,and had his probationary teaching period extended

twice when he was otherwise eligible for tenure."* See Vega, 801 F.3d at 79(noting that


^ The plaintiff also alleged other possible adverse employment actions. For example, he claims that the
school denied his requests for school supplies, and that he received increasingly negative performance
reviews. (See, e.g., ECF No. 1 at 15.) A denial ofschool supplies is unlikely to constitute an adverse
employment action. See Lam v. N.Y.C. Dep't ofEduc., No. 18-cv-2755(PGG),2019 WL 2327655, at
*11 (S.D.N.Y. May 30,2019)(the failure to provide desired equipment when ajob can be performed
without it does not constitute an adverse employment action)(collecting cases). However, negative
performance evaluations can constitute an adverse employment action when they "trigger negative
consequences" to the individual's employment. Taylor v. N.Y.C. Dep't ofEduc., No. 1 l-cv-3582, 2012
WL 5989874, at *7(E.D.N.Y. Nov. 30,2012). To the extent that the plaintiffs negative performance
evaluations led to his termination, they also can constitute adverse employment actions.
termination is "easy to identify" as an adverse employment action)(citing Nat7 Railroad

Passenger Corp. v. Morgan,536 U.S. 101, 114(2002)); see also Tolbert v. Smith, 790 F.3d 427,

435-436(2d Cir. 2015)("The denial oftenure after three years, when a teacher was otherwise

eligible for tenure, does not become any less an adverse action because the teacher is provided

with another year of probationary employment").

        However,the plaintiff did not plausibly allege that these adverse employment actions

were motivated either by his age or national origin. While offensive remarks can raise an

inference of discrimination, see Simpson v. MTA/New York City Transit Auth., No. 16-CV-3783,

2016 WL 8711077, at *3(E.D.N.Y. Aug. 26,2016)(an "employer's criticism ofthe plaintiff's

performance in ethnically degrading terms" can suggest discrimination),"stray remarks"-even

if offensive - are insufficient to support a case of employment discrimination. Fletcher v. ABM

Building Value, 18cv-1232,2019 WL 2288327, at *3(2d Cir. 2019)(citing Danzer v. Norden

Sys., Inc., 151 F.3d 50,56(2d Cir. 1998)). Discriminatory statements are probative when they

are made by a decision-maker, related to the specific employment decision challenged, and made

close in time to the decision. Martin v. City Univ. ofN.Y,No. 17-cv-6791 (KPF),2018 WL

6510805, at *9(S.D.N.Y. Dec. 11, 2018)(citing Fried v. LVIServs., Inc., 500 App'x 39,41 (2d

Cir. 2012)). "Comments made by non-decision-makers, such as supervisors or co-workers, are

'rarely given great weight.'" Id. at *9(citing Silver v. N. Shore Univ. Hosp.,490 F. Supp. 2d

354, 363(S.D.N.Y. 2007)).

        Here, the plaintiff alleges that the assistant principal - who was not responsible for the

plaintiffs firing - made most ofthe national-origin based comments.^ Moreover,the principal's


^ The assistant principal was responsible for the majority ofthe plaintiffs evaluations which, as pleaded
by the plaintiff, became increasingly negative. (ECF No. 1 at 13.) However,the plaintiff has not alleged
that the negative evaluations were a pretext for national origin- or age-based discrimination. Without
more specificity, the plaintiffs discrimination claims do not survive a motion a dismiss.
comment that the plaintiff should "speak clearly"(ECF No. 1 at 13)reflects no national origin

animus. See de la Cruz v. N.Y.C. Human Res. Admin. Dep't, 884 F. Supp. 112, 116(S.D.N.Y.

1995)("In a discrimination case, explicit and unambiguous statements ofracial ... hostility

would be direct evidence."), affd, 82 F.3d 16(2d Cir. 1996). No other allegations support an

inference that the principal's statement was discriminatory rather than a suggestion to help the

plaintiff improve his teaching and communicate more effectively with his students. Moreover,

even if the Court were to assume that the principal's comment was racially charged, the plaintiff

fails to plead any connection between the remark and an adverse employment decision. See, e.g.,

Yan V. Ziba Mode, Inc., 15-cv-4715(PGG)(JLC),2016 WL 1276456, at *4(S.D.N.Y. Mar. 29,

2016)(dismissing complaint alleging that co-workers made critical comments regarding the

plaintiffs accent and ability to interact with customers). The plaintiffs age-based claim suffers

from the same deficiency.^ See Martin, 2018 WL 6510805, at *10(finding no discriminatory

intent from a single remark, made ten months prior to the plaintiffs termination).

        Accordingly, the plaintiffs discrimination claims under Title VII and the ADEA are

dismissed.


II.     Hostile Work Environment Claims


        The plaintiff did not plausibly allege that his workplace was permeated with

discriminatory hostility. To avoid dismissal at the pleading stage, the plaintiff"need only plead

facts to support the conclusion that she was faced with harassment ofsuch quality or quantity




® The plaintiff does not allege the existence of any similarly situated comparator to illustrate his
discrimination claim. While the plaintiff complains that two younger teachers received tenure in a year
that he should have been eligible for tenure(ECF No. 1 at 13), he provides no additional facts to suggest
the other teachers were materially similar to him in any other aspect that may be considered in a tenure
decision. SeeLaurantv. City ofN.Y, 17-cv-5740(KAM)(JO), 2019 WL 1364230, at *9(E.D.N.Y. Mar.
26, 2019)("Missing from plaintiffs Amended Complaint are other bases upon which [the] defendants
evaluate potential candidates, including test scores, education,...or relevant experience.")

                                                   8
that a reasonable employee would find the conditions of her employment altered for the worse."

Pantene v. Clark, 508 F.3d 106,113(2d Cir. 2007)(citing Terry v. Ashcroft, 336 F.3d 128, 148

(2d Cir. 2003)(intemational punctuation omitted)); see also Giordani v. Legal Aid Soc'y, No.

17-CV-5569, 2018 WL 6199553, at *2(E.D.N.Y. 2018)("The analysis ofthe hostile working

environment theory of discrimination is the same under the ADEA as it is under Title VII")

{oXXmg Brennari v. Metro. Opera Ass'n, 192 F.3d 310, 318(2d Cir.1999)).

        Neither Title VII nor the ADEA "set forth a general civility code for the American

workplace." Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53,68(2006)(quotation

omitted). While a plaintiff"need not present a list of specific acts[,]""[m]inor incidents do not

merit relief." Kassner v. 2ndAve. Deli, Inc., 496 F.3d 229,241 (2d Cir. 2007). The acts must be

"sufficiently continuous and concerted to be considered pervasive." Id.

        The plaintiff alleges numerous unpleasant interactions with his supervisors, but does not

establish that they were based on the plaintiffs national origin or age. For example,the plaintiff

alleges that the school principal yelled at him and threatened to fire him. {See, e.g., ECF No. 1 at

14.) However, there are no allegations that suggest that the principal was motivated by animus

against the plaintiffs national origin or age. Instead, the conduct seems to stem from personal

conflict- not discrimination. See Oncale v. Sundowner Offshore Serv. Inc., 523 U.S. 75,80

(1998)("Title VII does not prohibit all verbal or physical harassment in the workplace").

       As to the alleged national origin- and age-based animus,the incidents as described are

not severe or pervasive enough to support a hostile work environment claim. Again,the plaintiff

cites the principal's instruction to "speak clearly"- an alleged reference to the plaintiffs Greek-

Cypriot accent- as an example of hostility. (ECF No. 1 at 13.) This allegation is so vague and

innocuous that it fails to provide the defendants with fair notice ofthe factual grounds supporting
the plaintiffs hostile work environment claim. See Hill v. Rayboy-Brauestein,467 F. Supp. 2d

336, 360(S.D.N.Y. 2006)("Though it is true that facially neutral comments may contribute to

the hostility of an employee's work environment, there must be some basis to infer that the

facially neutral comments are part of a workplace permeated with discrimination"(internal

citation omitted)). The plaintiff also alleges that in 2014,the assistant principal said that the

plaintiff"was better offteaching in Greece," and "frequently" told the plaintiff that "the cultural

differences [were] not on [his] side." (ECF No. 1 at 13-14.) The "allegation that these remarks

were 'frequent' is simply too vague, because the precise frequency ofsuch comments is of great

importance in analyzing a hostile work environment claim." Almontaser v. N.Y.C. Dep't ofEdu.,

No. 13-CV-5621 (ILG)(VMS),2014 WL 3110019, at *8(E.D.N.Y. July 8, 2014). Without more

specificity, the plaintiffs hostile work environment claim under Title VII is dismissed.

       The plaintiff alleges only one age-based incident: the assistant principal commented in

2016 "that the 'administration preferred younger teachers, as unfair as that is.'" (ECF No. 1 at

13.) A single instance of age-based animus cannot support a hostile work environment claim.

Moreover, hostile work environment claims generally consist of more blatantly offensive

conduct than alleged here. See, e.g., Aiello v. StamfordHosp., No. 09-cv-l 161, 2011 WL

3439459, at *25-26(D. Conn. Aug. 8, 2011)(finding no hostile work environment on summary

judgment where the plaintiff was called "old man" several times a week and was also the subject

of offensive drawings). Accordingly,the plaintiffs hostile work environment under the ADEA

is also dismissed.


111.   Retaliation Claims


       The plaintiff has plausibly alleged retaliation. Both Title VII and the ADEA contain

similar anti-retaliation provisions. See 42 U.S.C. § 2000e-3(a)("It shall be an unlawful



                                                 10
employment practice for an employer to discriminate against any of his employees ... because

[s]he has made a charge" under Title VII); 29 U.S.C. § 623(d)("It shall be unlawful for an

employer to discriminate against any of his employees ... because such individual ... has made a

charge" under the ADEA). To survive a motion to dismiss, the plaintiff must plausibly allege

that(1)the defendant took adverse employment action against him (2) because he complained of

or otherwise opposed discrimination. See Vega, 801 F.3d at 91; Chowdhury, 2017 WL 4083157,

at *6.


         The Second Circuit takes a "generous" view ofretaliatory acts at the motion to dismiss

stage. Kelly V. Howard!. Shapiro &Assocs. ConsultingEng'rs, P.C.,7\6 F.3d 10,17(2d Cir.

2013). "[A]ny action that 'could well dissuade a reasonable worker from making or supporting a

charge of discrimination' may constitute retaliation." La Grande v. DeCrescente Distrib. Co.,

370 Fed. App'x 206,212(2d Cir. 2010)(quoting Burlington N. and Santa Fe Ry. Co. v. White,

548 U.S. 53,57(2006)); see also Littlejohn, 795 F.3d at 317-18 (concluding that even informal

protests of discriminatory employment practices, such as complaints to management,are

protected activities under Title VII). The temporal proximity between the complaint and the

adverse action must be "very close" to establish a causal connection. Riddle v. Citigroup,640 F.

App'x 77, 79(2d Cir. 2016)(quoting Clark Cty. Sch. Dist. v. Breeden,532 U.S. 268, 273

(2001));see also Cunningham v. Consol. Edison Inc., No. 03-CV-3522,2006 WL 842914, at

*15(E.D.N.Y. Mar. 28, 2006)("[A] passage oftwo months between the protected activity and

the adverse employment action seems to be the dividing line.")(collecting cases).

         The plaintiff submitted a formal grievance to the teacher's union about the school

administration's allegedly discriminatory and harassing conduct. (ECF No. 1 at 16.) He

allegedly explained to the union representative that the conduct was related to his age and



                                                 11
 national origin.^ {Id.) When the principal learned of his complaint, she "berated him" and

 threatened to "start writing things, too!" {Id.) Within days, she issued a letter stating that the

 plaintiff could be "discontinued." {Id.) By the end ofthe month,the principal issued a

 termination letter. {Id. at 17.) The plaintiff's termination immediately following his complaint

 could dissuade a reasonable worker from making a charge of discrimination. The plaintiffs

 allegations give the defendant fair notice ofthe plaintiffs retaliation claims. Therefore, the

 defendant's motion to dismiss the plaintiffs retaliation claims under Title VII and the ADEA is

 denied.


                                             CONCLUSION


         For the reasons stated above, the defendant's motion to dismiss the plaintiffs

 discrimination and hostile work environment claims is granted. The defendant's motion to

 dismiss the plaintiffs retaliation claims is denied. A Court dismissing a pro se complaint should

 grant leave to amend freely, if"a liberal reading ofthe complaint gives any indication that a

 valid claim might be stated." Chavis v. Chappius,618 F.3d 162,170(2d Cir. 2010)(alterations

 and quotation marks omitted). The Court,therefore, grants the plaintiff leave to amend the

 complaint within 30 days ofthe entry ofthis Order.



'The defendant provided the grievance form as an attachment to its motion to dismiss. (ECF No. 7-3 at
1.) The grievance form states "harassment" as the grievance without more specificity. {Id.) The
defendant argues that the "[p]Iaintiffs grievance form does not allege that the plaintiff was harassed or
intimidated due to any protected characteristic." (ECF No. 7-4 at 15.) The Court considers this
 grievance form in its decision because it is integrated into the plaintiffs complaint. See Bruce Committee
 V. Yen, 764 Fed. App'x 68,69(2d Cir. 2019)(citing Chambers v. Time Warner, Inc., 282 F.3d 147, 153
 (2d Cir. 2002)(finding that a district court may rely on documents that the plaintiff"had either in their
 possession or had knowledge of and upon which they relied in bringing suit")(internal citations,
 quotations, and punctuation omitted)). An employee's complaint must make clear that the employee
 believes she is being discriminated against on the basis ofa protected trait. Kelly, 716 F.3d at 17. While
 the grievance form does not provide the required specificity, the plaintiff makes clear in his complaint
 that he explained that the harassment was based on his national origin and age. (ECF No. 1 at 16.)
 Reading the complaint liberally and interpreting it to raise the strongest arguments it suggests, the Court
 cannot dismiss the retaliation claim based on this single document.

                                                     12
       Should the plaintiff have a basis to claim of employment discrimination or hostile work

environment, he should provide facts in support ofthat claim. The plaintiff is reminded that his

amended complaint must "plead enough facts to state a claim to relief that is plausible on its

face." Twombly,550 U.S. at 570. The new complaint must be captioned "Amended Complaint"

and bear the same docket number as this Order (18-cv-06522(AMD)(SMG)). The plaintiff is

advised that any amended complaint that he files will completely replace the original complaint,

so he should not rely on any allegations in the original complaint he filed. All further

proceedings will be stayed for 30 days.


SO ORDERED.


Dated: Brooklyn, New York
       June 12,2019




                                                        s/Ann M. Donnelly

                                                     ANN M.DONNELLY
                                                     United States District Judge




                                                13
